NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FELIX MENDELSON, As trustee for The             No.    20-17389
Shtaiman Family Trust,
                                                D.C. No. 3:20-cv-05696-AGT
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

COUNTY OF SAN MATEO,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Alex G. Tse, Magistrate Judge, Presiding

                     Argued and Submitted October 22, 2021
                           San Francisco, California

Before: BADE and BUMATAY, Circuit Judges, and SESSIONS,** District Judge.

      After the district court’s consideration of this matter, the Supreme Court

issued its decision in Pakdel v. City & County of San Francisco, 141 S. Ct. 2226

(2021). We vacate the district court’s order of dismissal and remand this case to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
the district court for reevaluation in light of Pakdel. We DENY Appellant’s

motions to take judicial notice (Dkt. Nos. 12, 43) and GRANT Pacific Legal

Foundation’s motion to become amicus curiae (Dkt. No. 17). Each party to bear its

own costs.

      VACATED and REMANDED.




                                        2